DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
Present application 17/163,776 filed 02/01/2021 is a continuation of 16/193,691 filed 11/16/2018 now U.S. Patent 10,937,741.
Foreign Priority
No claim to an application for foreign priority. 
Information Disclosure Statement
The information disclosure statement submitted on 02/01/2021 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered.  
Specification
The disclosure is objected to because of the following informalities: in paragraph 0001 please add the US Patent number for application number 16/193,691.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 11 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because one of ordinary skill in the art would not know what range anticipates, renders obvious or overlaps the thickness of an ultra-thin substrate. With respect to the public notice function of 112(b), one of ordinary skill in the art would not know what art interferes with claim 6 thickness. For purpose of examination on the merits thickness is considered.   

Claim 10 is indefinite by being ambiguous in reciting, “the solder bump” when intervening claim 9 defines a solder bump and parent claim 7 defines another solder bump. For purpose of examination on the merits both solder bumps are considered. 
Claim 11 which depends on claim 10 also mentions a solder bump that is ambiguous. 

Claim 14 is indefinite by being unclear in reciting, “providing a carrier including a panel of semiconductor devices formed over the carrier.” It is unclear if the panel is part (i.e., inculded) of the carrier OR if the panel is over the carrier. For purpose of examination on the merits both interpretations are considered. 
Dependent claims 15-20 do not alleviate the indefiniteness from the independent claim and are rejected for incorporating the indefiniteness from claim 14. 
Claim 17 is indefinite by lack of antecedent basis in reciting, “the opening” because no such opening is previously defined.  For purpose of examination on the merits an opening is considered. 
Claim 18 does not alleviate the indefiniteness from claim 17 and is rejected for incorporating the indefiniteness from claim 17. Claim 18 further complicates the issue by defining another opening. 
A. Rejections for independent claim 1 and dependent claims thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0256244 A1 to Liao et al. (“Liao”) in view of in view of US 7,851,894 B1 to Scanlan.
Regarding independent claim 1, Liao teaches a method of making a semiconductor device (see title), comprising:
providing an interposer (i.e., the claimed carrier 506 + 500. Number 500 is the substrate atop the carrier 506) including a carrier 506 (“tape”; Figures 5C-5D; paragraph 0052);
disposing an electrical component 108 (“semiconductor devices”) over the interposer 506;
depositing an encapsulant 526 (“molded structure”; Figure 5C; paragraph 0053) over the electrical component 108;
forming a trench 520 (“slits”; Figures 5C-5D; paragraph 0054) through the encapsulant 526 and interposer 500 and extending into the carrier 506;
forming a first shielding layer 522 (“EMI coating”; Figures 5C-5E; paragraph 0056) over the encapsulant 526 and into the trench 520;
removing (i.e., see end of paragraph 0056) the carrier 506 from the interposer 500.
One problem of Liao is that no top packages may be connected to the shielded package in order to save horizontal space. 
Scanlan teaches in Figures 4B-4E of a shield 32 (column 7, lines 25-37) that covers mold compound 30 and interconnect contacts 28 of die 18 in a package. As illustrated from Figures 4B-4E there is an opening formed in the shielding layer 32 and the mold compound 30 directly over the interconnect contacts 28. As illustrated in Figure 5 the opening in the shielding layer is filled with top contact ball 138. In the instant case the claimed solder bump for claim 1 is the top contact ball 138 placed in the claimed opening 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Scanlan’s invention with Liao’s invention would have been beneficial as best illustrated by Scanlan in Figure 5 so as to connect a top package to a bottom package by forming an interconnect that goes through the shield to save on horizontal space.  
Regarding claim 3, the combination of Liao and Scanlan teaches: further including disposing a conductive pillar on the interposer adjacent to the electrical component (Scanlan teaches in Figure 5 of another solder bump 28 inside the mold compound that is part of the panel of semiconductor devices. In this instant, the claimed conductive pillar is the solder bump 28).
Regarding claim 4, the combination of Liao and Scanlan teaches: further including forming the opening in the first shielding layer over the conductive pillar (Scanlan teaches in Figures 4B-4E and 5 of the opening over number 28 for interconnection).
Regarding claim 5, the combination of Liao and Scanlan teaches further including forming an opening through the encapsulant and aligned to the opening in the shielding layer (Scanlan teaches in Figures 4B-4E and 5 of forming the opening in both the shielding and the mold compound), wherein the opening in the shielding layer is larger than the opening through the encapsulant (i.e., as best illustrated in Figure 4E the sidewalls are slanted inward therefore the whole diameter is wider at the top than the bottom).
Regarding claim 6, the combination of Liao and Scanlan teaches further including providing the interposer and carrier as a carrier ultra-thin substrate (CUTS) (i.e., without importing dimensions from the written specification. Liao teaches of a substrate 500/102 with a thickness of .04mm while 506 appears to be a thin tape therefore this appears to be an ultra-thin substrate).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0256244 A1 to Liao et al. (“Liao”) in view of US 7,851,894 B1 to Scanlan and in view of US 2018/0096967 A1 to Tsai et al. (“Tsai”).
Liao and Scanlan teach all limitations from claim 1 from which claim 2 depends. 
Regarding claim 2, the combination of Liao and Scanlan does not teach of providing a shielded package on the backside of the main package. 
Tsai teaches Figure 3 of a bottom package under number 10 that is covered by shield that is below the top package also covered by the top panel of semiconductor devices. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Tsai’s invention with Liao’s invention and Scanlan’s invention would have been beneficial as best illustrated by Tsai in Figure 3 so as to attach more devices using less space and at the same time protected from EMI.  

B. Rejections for independent claim 7 and dependent claims thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0256244 A1 to Liao et al. (“Liao”) in view of in view of US 7,851,894 B1 to Scanlan.
Regarding independent claim 7, Liao teaches a method of making a semiconductor device (see title), comprising:
providing a carrier 506 (“tape”; Figures 5C-5D; paragraph 0052);
disposing a panel 500+ 526 (“substrate”+ “molded structure”, respectively; Figures 5C-5D; paragraphs 0052-0053) of semiconductor devices 108 (“semiconductor devices”) over the carrier 506;
forming a trench 520 (“slits”; Figures 5C-5D; paragraph 0054) through the panel 500+526 of semiconductor devices 108 and into the carrier 506;
forming a first shielding layer 522 (“EMI coating”; Figures 5C-5E; paragraph 0056) over the panel 500+526 of semiconductor devices 108 and into the trench 520;
One problem of Liao is that no top packages may be connected to the shielded package in order to save on horizontal space. 
Scanlan teaches in Figures 4B-4E of a shield 32 (column 7, lines 25-37) that covers mold compound 30 and interconnect contacts 28 of die 18 in a package. As illustrated from Figures 4B-4E there is an opening formed in the shielding layer 32 and the mold compound 30 directly over the interconnect contacts 28. As illustrated in Figure 5 the opening in the shielding layer is filled with top contact ball 138. In the instant case, the claimed solder bump is 138. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Scanlan’s invention with Liao’s invention would have been beneficial as best illustrated by Scanlan in Figure 5 so as to connect a top package to a bottom package by forming an interconnect that goes through the shield to save on horizontal space.  

Regarding claim 9, the combination of Liao and Scanlan teaches: further including disposing a solder bump within the panel of semiconductor devices (i.e., as explained in claim 7, supra Scanlan teaches in Figure 5 of another solder bump 28 inside the mold compound that is part of the panel of semiconductor devices).
Regarding claim 10, the combination of Liao and Scanlan teaches: further including forming the opening in the first shielding layer over the solder bump (i.e., as explained in claim 7, supra Scanlan teaches in Figures 4A-4E and 5 of an opening in the shielding layer and mold compound that is part of the panel of semiconductor devices in order to be above/over and expose the interconnect contact ball 28).
Regarding claim 11, the combination of Liao and Scanlan teaches: further including forming an opening into the panel of semiconductor devices to expose the solder bump (i.e., as explained in claim 7, supra Scanlan teaches in Figures 4A-4E and 5 of an opening in the shielding layer and mold compound that is part of the panel of semiconductor devices in order to be above/over and expose the interconnect contact ball 28).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0256244 A1 to Liao et al. (“Liao”) in view of US 7,851,894 B1 to Scanlan and in view of US 2018/0096967 A1 to Tsai (“Tsai”).
Liao and Scanlan teach all limitations from claim 7 from which claim 8 depends. 
Regarding claim 8, the combination of Liao and Scanlan does not teach of providing a shielded package on the backside of the main package. 
Tsai teaches Figure 3 of a bottom package under number 10 that is covered by shield that is below the top package also covered by the top panel of semiconductor devices. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Tsai’s invention with Liao’s invention and Scanlan’s invention would have been beneficial as best illustrated by Tsai in Figure 3 so as to attach more devices using less space and at the same time protected from EMI.  

C. Rejections for independent claim 14 and dependent claims thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0256244 A1 to Liao et al. (“Liao”).
Regarding independent claim 14, Liao teaches a method of making a semiconductor device (see title), comprising:
providing a carrier 506 (“tape”; Figures 5C-5D; paragraph 0052) including a panel 500+ 526 (“substrate”+ “molded structure”, respectively; Figures 5C-5D; paragraphs 0052-0053) of semiconductor devices 108 (“semiconductor devices”) formed over the carrier 506;
forming a trench 520 (“slits”; Figures 5C-5D; paragraph 0054) through the panel 500+ 526 of semiconductor devices 108 and into the carrier 506; and
forming a first shielding layer 522 (“EMI coating”; Figures 5C-5E; paragraph 0056) over the panel 500+ 526 of semiconductor devices 108 and into the trench 520.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0256244 A1 to Liao et al. (“Liao”) in view of US 2018/0096967 A1 to Tsai (“Tsai”).
Liao teaches all limitations from claim 14 from which claim 15 depends. 
Regarding claim 15, Liao does not teach of providing a shielded package on the backside of the main package. 
Tsai teaches Figure 3 of a bottom package under number 10 that is covered by shield that is below the top package also covered by the top panel of semiconductor devices. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Tsai’s invention with Liao’s invention would have been beneficial as best illustrated by Tsai in Figure 3 so as to attach more devices using less space and at the same time protected from EMI.  

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0256244 A1 to Liao et al. (“Liao”) in view of US 7,851,894 B1 to Scanlan.
Liao teaches all limitations from claim 14 from which claim 16 depends. 
	Regarding claims 16-18, Liao does not teach of a vertical interconnect in the panel of semiconductor devices. 
	Scanlan teaches in Figures 4B-4E of a shield 32 (column 7, lines 25-37) that covers mold compound 30 and interconnect contacts 28 of die 18 in a package. As illustrated from Figures 4B-4E there is an opening formed in the shielding layer 32 and the mold compound 30 directly over the interconnect contacts 28. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Scanlan’s invention with Liao’s invention would have been beneficial as best illustrated by Scanlan in Figure 5 so as to connect a top package to a bottom package by forming an interconnect that goes through the shield.  
D. Rejections for independent claim 21 and dependent claims thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-25 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2018/0053732 A1 to Baek et al. (“Baek”).
	Regarding independent claim 21, Baek teaches a semiconductor device (see title: this is semiconductor package that includes a device), comprising:
an encapsulant 130 (“encapsulant”; Figures 9-13; paragraph 0081 states, “an encapsulant 130 encapsulating at least portions of the first connection member 110 and the inactive surface of the semiconductor chip 120, and a second connection member 140 disposed on the first connection member 110 and the active surface of the semiconductor chip 120.”);
a first shielding layer 132 (“metal layer”; Figures 9-13; paragraph 0084 states, “The metal layer 132 may be connected to the dummy vias 115a and 115b through vias 133. In this structure, most of the surface of the semiconductor chip 120 may be surrounded by a metal. Therefore, the EMI may be more effectively blocked, and improved heat dissipation may be obtained. The metal layer 132 may be formed by a method of coating or plating using a known metal.”) formed over the encapsulant 130 including an opening (i.e., as illustrated in Figure 9 and Figure 13 and as stated in paragraph 0084, “The encapsulant 130 may have openings 131 formed in the metal layer 132 and exposing pad patterns connected to the signal vias 113a and 113b.”) formed in the first shielding layer 130; and
a solder bump (“connection terminal”; Figure 13; paragraph 0107. As per paragraphs 0091 and 0102 and 0103, it appears that the connection terminals are formed by solder) disposed in the opening (see Figure 13).
Regarding claim 22, Baek teaches including a vertical interconnect structure 110a (“signal part”; Figure 13; paragraph 0087) disposed in (i.e., paragraph 0081 states, “an encapsulant 130 encapsulating at least portions of the first connection member 110 and the inactive surface of the semiconductor chip 120, and a second connection member 140 disposed on the first connection member 110 and the active surface of the semiconductor chip 120.”) the encapsulant 130.
Regarding claim 23, Baek teaches wherein the opening (see Figure 13) in the first shielding layer 132 is aligned over the vertical interconnect structure 110a.
Regarding claim 24, Baek teaches including an opening (see Figure 13: 130 surrounds 110 as stated supra and therefore this claimed opening may be considered the part contained inside the surrounding encapsulation 130) formed into the encapsulant 130 and aligned to the opening in the shielding layer 132.
Regarding claim 25, Baek teaches including a second shielding layer 261 (“metal layer”; Figure 13; paragraph 0107) formed over the encapsulant 130 opposite (i.e., as per Figure 13; the top part of 261 is opposing the top part of 132) the first shielding layer 132.
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 12, further including forming a second shielding layer over the panel of semiconductor devices prior to disposing the panel of semiconductor devices over the carrier.
Dependent claim 13 contains allowable subject matter, because it depends on the allowable subject matter of claim 12.

Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim 14 and any intervening claims.
Claim 19 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 19, further including forming a second shielding layer over the panel of semiconductor devices prior to disposing the panel of semiconductor devices over the carrier.
	Dependent claim 20 contains allowable subject matter, because it depends on the allowable subject matter of claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
17 March 2022
/John P. Dulka/Primary Examiner, Art Unit 2895